Exhibit 10.2

 

[logo.jpg]

 

General Advertising Services Agreement

 

 

Publisher Information

 

Publisher:

Salon Media Group

Publisher URL:

Salon.com

Publisher Address:

870 Market Street, Suite 442

City/Town:

San Francisco

Province/State/Region:

CA

Postal/ZIP Code:

94102

Country:

USA

   

Agreement Terms

 

Effective Date:

October 16, 2018

Publisher’s Revenue Share:

95%

Payment Schedule:

Net 30

 

Primary Contact

 

Primary Contact Name:

Jordan Hoffner

Primary Contact Email:

Jordan.hoffner@salon.com

Primary Contact Phone:

917-620-3472

 

Payment Information

 

Bank Name:

Silicon Valley Bank

Bank Address:

3003 Tasman Drive

City/Town:

Santa Clara

Province/State/Region:

CA

Postal/Zip Code:

95054

Country:

USA

Name on Account:

Salon Media Group, Inc.

ACH Routing Number:

 

Wire Routing Number:

121140399

Account Number:
(If international, enter IBAN)

3302133568

 

 

General Advertising Services Agreement – Confidential

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

This General Advertising Services Agreement (this “Agreement”) is made as of the
Effective Date by and between Publisher and Proper Media, LLC (“Proper Media” or
“Agent”).

 

Whereas Publisher is the owner and/or operator of the websites listed in
Appendix A (each individually a “Website” and collectively the “Websites”) and
wishes to retain Agent to provide advertisement sales and trafficking services
for the Websites as set forth in this Agreement.

 

In consideration of the terms and conditions set forth herein, the Parties
hereby agree as follows:

 

1. Advertisements

 

1.1. Representation: Agent shall represent Publisher with respect to the
placement of advertisements on the Publisher's Websites as determined by the
Publisher from any exchange, network, agency, brand, or other demand-side
partner (“Advertisers”), including without limitation, banner, video, and native
advertisements for placement on the Websites (“Advertisements” or “Ads”) and the
reporting of the results therefrom to Advertisers and the Publisher
(collectively referred to as the “Services”). Except solely for the placement of
Ads on the Websites in accordance with this Agreement as determined and approved
solely by the Publisher, Agent shall not represent Publisher, and Agent has no
power or authority to enter into any agreement, contract, or any other legally
binding transaction on behalf of, or in any way bind, Publisher or any of its
affiliates and shall not hold itself out to have such power or authority.

 

1.2. Appointment: Publisher hereby appoints Agent as a non-exclusive
representative pursuant to Section 1.1 to perform the Services during the
Initial Term and any Renewal Term of this Agreement under Section 4 (the
“Term”).

 

1.3. Online Tracking System: Agent shall maintain an online tracking system,
which, among other things, identifies the number of Ad impressions served, Net
Revenue earned, and average CPM, per Website, on a daily basis. Agent shall use
its best efforts to ensure that the information in its online tracking system is
accurate and updated daily.

 

1.4. Placement and Management: Agent shall notify Publisher in writing
(including by e-mail) prior to delivering new or modified Ad types or placements
and Publisher maintains the right to refuse to run any Ad type or placement from
any Advertiser. Unless otherwise agreed, Agent shall place and manage all Ads
through its ad-server and will be responsible for all aspects of ensuring Ads
are served properly, on time, and appropriately targeted.

 

1.5. Revenue Share: Agent shall pay Publisher’s Revenue Share of all revenue
invoiced or to be invoiced by the Agent to Advertisers in connection with
Agent’s performance of the Services, calculated on a calendar monthly basis
(“Net Revenue”).

 

1.6. Referral Commission: Should Publisher refer a third-party publishing
partner (“Third-party”) to Agent, and Agent execute an advertising services
agreement with the Third-party (“Third-party Agreement”), Agent shall pay to
Publisher twenty-five (25) percent of the monthly revenue earned by Agent under
such Third-party Agreement for a period of six months after commencement of the
Third-party Agreement, provided that this Agreement is in force and has not been
terminated under Section 4.

 

 

2. Billing & Payment

 

2.1. Agent's Obligations: Unless otherwise agreed, Agent shall invoice and
collect all revenue from Advertisers for the Services performed under this
Agreement.

 

2.2. Collections: Agent will use commercially reasonable efforts to collect any
monies owed to Agent by Advertisers.

 

General Advertising Services Agreement – Confidential

 

 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

2.3. Payment to Publisher:

 

(a) Subject to this Section 2.3, Agent shall pay Publisher the Net Revenue, as
well as any Referral Commissions, for each calendar month as defined by the
Payment Schedule on a net 30-days basis following any calendar month during
which the Net Revenue and Referral Commissions are generated.

 

(b) Publisher is responsible for all sales taxes, use taxes and any other
similar taxes imposed by any federal, state or local governmental entity on the
transactions contemplated by this Agreement, excluding taxes based upon Agent's
net income.

 

(c) Payments will be calculated solely based on Agent’s accounting. Current and
future Payments may be withheld to reflect, or adjusted to exclude, any defaults
by Advertisers or credits and refunds issued to Advertisers, and/or any amounts
arising from invalid activity, as determined by Agent in its sole discretion.
 Invalid activity is determined by Agent in all cases and includes, but is not
limited to, (i) spam, invalid queries, invalid impressions or invalid clicks on
Ads generated by any person, bot, automated program or similar device, including
through any clicks or impressions originating from IP addresses or computers
under Publisher’s control; (ii) clicks solicited or impressions generated by
payment of money, false representation, or requests for end users to click on
Ads or take other actions; (iii) Ads served to end users whose browsers have
JavaScript disabled; and (iv) clicks or impressions co-mingled with a
significant amount of the activity described in (i, ii, and iii) above.  

 

(d) In addition to Agent’s other rights and remedies, Agent may (i) withhold and
offset any payments owed to Publisher under this Agreement against any fees
Publisher owes Agent under the Agreement or any other agreement, or (b) require
Publisher to refund Agent within 30 days of any invoice, any amounts Agent may
have overpaid to Publisher in prior periods.  If Publisher disputes any payment
made or withheld relating to the Services, Publisher must notify Agent in
writing within 30 days of any such payment.  If Publisher does not, any claim
relating to the disputed payment is waived.  

 

 

3. Intellectual Property; Brand Features

 

3.1. Other than as set out expressly in the Agreement, neither party will
acquire any right, title or interest in any intellectual property rights
belonging to the other party or to the other party’s licensors.

 

3.2. If Agent provides Publisher with software in connection with this
Agreement, Agent grants Publisher a non-exclusive, non-sublicensable license for
use of such software.  This license is for the sole purpose of enabling
Publisher to use and enjoy the benefit of the Services, in the manner permitted
by the Agreement. Publisher may not copy, modify, distribute, sell, or lease any
part of the Services or included software, nor may Publisher reverse engineer or
attempt to extract the source code of that software, unless laws prohibit those
restrictions or Publisher has Agent’s written permission.  Publisher will not
remove, obscure, or alter Agent’s copyright notice, Brand Features, or other
proprietary rights notices affixed to or contained within any Services,
software, or documentation.

 

3.3. Agent grants Publisher a non-exclusive, non-sublicensable license to use
Agent’s trade names, trademarks, service marks, logos, domain names, and other
distinctive brand features (“Brand Features”) solely in connection with
Publisher’s use of the Services and in accordance with this Agreement.  Agent
may revoke this license at any time.  Any goodwill arising from Publisher’s use
of Agent’s Brand Features will belong to Agent.

 

General Advertising Services Agreement – Confidential

 

 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

4. Term & Renewal

 

4.1. Term: This Agreement shall remain in effect for a period of one (1) year
from the date hereof (the "Initial Term"). Either party may terminate this
Agreement by providing the other party with thirty (30) days written notice,
with or without cause, at any point during the Initial Term. Unless previously
terminated by notice as provided above, at the end of the Initial Term this
Agreement shall renew for additional one (1) year terms (each a “Renewal Term”)
unless and until either party terminates this Agreement by providing the other
party with at least thirty (30) days written notice, with or without cause, at
any point during a Renewal Term.

 

4.2. Termination by Publisher: Publisher may terminate this Agreement by written
notice to Agent with immediate effect if any of the follow events occur:

 

(i) Agent fails to pay any amount due to Publisher within ten (10) days after
Publisher gives Agent written notice of such nonpayment; or

 

(ii) Agent is in material breach of any term, condition, or provision of this
Agreement and such breach is not cured within ten (10) days after Publisher
gives Agent notice of such breach.

 

4.3. Termination by Agent: Agent may terminate this Agreement by written notice
to Publisher if any of the follow events occur:

 

(i) Publisher is in material breach of any term, condition, or provision of this
Agreement and such breach is not cured within ten (10) days after Agent gives
Publisher notice of such breach.

 

4.4 Effects of Termination: As of the termination or expiration of this
Agreement, Agent shall (i) immediately cease any representation of Publisher
hereunder and cease and remove any reference to Publisher on Agent’s website and
any other material, and (ii) within ten (10) days, provide a report on all Net
Revenue and pay all amounts owed therefor or otherwise unpaid under this
Agreement. Sections 1.5, 1.6, and 2 shall survive with regard to any amounts
owed to Publisher and Sections 5, 6, 7, and 8, 9 and this Section 4.4, shall
survive the termination or expiration of this Agreement.

 

 

5. Privacy Policy

 

5.1. Publisher will ensure that at all times Agent is providing Services to
Publisher, the Websites will have a clearly labeled and easily accessible
privacy policy that provides end users with clear and comprehensive information
about cookies, device-specific information, location information and other
information stored on, accessed on, or collected from end users’ devices in
connection with the Services, including, as applicable, information about end
users’ options for cookie management.  Publisher will use commercially
reasonable efforts to ensure that an end user gives consent to the storing and
accessing of cookies, device-specific information, location information or other
information on the end user's device in connection with the Services where such
consent is required by law.

 

 

6. Confidentiality

 

6.1. Agent agrees not to disclose Proper Media Confidential Information without
our prior written consent. "Proper Media Confidential Information" includes: (a)
all Proper Media software, technology and documentation relating to the
Services; (b) click-through rates or other statistics relating to performance as
pertaining to the Services; (c) the existence of, and information about, beta
features in a Service; and (d) any other information made available by Proper
Media that is marked confidential or would normally be considered confidential
under the circumstances in which it is presented.  Proper Media Confidential
Information does not include information that Publisher already knew prior to
use of the Services, that becomes public through no fault of Publishers, that
was independently developed by Publisher, or that was lawfully given to
Publisher by a third party.  Notwithstanding this Section 6, Publisher may
accurately disclose the amount of Proper Media’s gross payments and related
advertising metrics resulting from Publisher’s use of the Services.  

 

General Advertising Services Agreement – Confidential

 

 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

7. Representations, Warranties and Covenants

 

7.1. Publisher hereby represents, warrants and covenants that: (i) Publisher is
the owner of the Websites or legally authorized to act on behalf of the owner of
such Websites for the purposes of this Agreement; and (ii) Publisher has all
necessary rights and authority to enter into this Agreement and place
advertising, and authorize the placement of advertising on the Websites.

 

7.2 Agent hereby represents, warrants and covenants that: (i) Agent will perform
all of its obligations and activities in a workmanlike professional manner in
accordance with all applicable law and Agent’s legal obligations; and (ii) Agent
has all necessary rights and authority to enter into this Agreement and place
advertising, and authorize the placement of advertising on the Websites.

 

 

8. Indemnification

 

8.1. Each Party (the “Indemnitor”) shall indemnify, defend, and hold harmless
the other Party, its affiliated companies, and their successors and assigns (the
“Indemnitees”) from and against any and all demands, judgments, losses, costs,
expenses (including, but not limited to, the cost of obtaining an opinion of
counsel in response to a notice of potential infringement of the rights of any
other person or organization), obligations, liabilities, damages, fines,
recoveries and deficiencies, including without limitation interest, penalties,
reasonable attorneys’ fees and costs asserted by a third party unaffiliated with
either Party (collectively, “Losses”) in connection with a claim, action, suit
or proceeding made, brought or commenced by a third party other than an
affiliated company of the indemnified Party (each, a “Claim”) that arise, result
from, or relate to the breach by the Indemnitor of any of the Indemnitor’s
representations, warranties, or covenants set forth in this Agreement. The
Indemnitees shall give the Indemnitor prompt written notice of any Claim, and
the Indemnitor shall have the right to control any defense against and
settlement of any Claim with the reasonable assistance of the Indemnitees as
requested by the Indemnitor.

 

 

9. Liability

 

9.1. No Liability. AGENT OR PUBLISHER IS NOT AND SHALL NOT BE LIABLE FOR THE
CONTENT OF THE ADVERTISING SUPPLIED BY ADVERTISERS. AGENT MAKES NO WARRANTY OF
ANY KIND WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS AGREEMENT, WHETHER
EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NONINFRINGEMENT. PUBLISHER MAKES NO, AND HEREBY DISCLAIMS ANY AND ALL,
WARRANTIES AND REPRESENTATIONS, INCLUDING, WITHOUT LIMITATION, REGARDING THE
WEBSITES, THEIR CONTENT, AND ANY UPTIME OR ACCESS TO THE WEBSITES, AND SHALL
HAVE NO LIABILITY REGARDING THE WEBSITES, THEIR CONTENT, ANY DOWNTIME OR
NON-ACCESS TO THE WEBSITES, WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT.

 

 

10. General

 

10.1. Waiver; Amendment: Failure by either Party to enforce any provision of
this Agreement shall not be deemed a waiver of future enforcement of that or any
other provision. Any waiver, amendment or other modification of any provision of
this Agreement shall be effective only if in writing, specifically identified in
such writing, and signed by each of the Parties through its authorized
representative. Failure by either Party to enforce any provision of this
Agreement shall be effective only if in writing and signed by both Parties.

 

General Advertising Services Agreement – Confidential

 

 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

10.2. Severability: If any provision of this Agreement is held by final judgment
of a court of competent jurisdiction to be invalid, illegal or unenforceable,
such invalid, illegal or unenforceable provision shall be severed from the
remainder of this Agreement, and the remainder of this Agreement shall be
enforced unless the severance of the unenforceable provision renders this
Agreement commercially unreasonable for either Party.

 

10.3. Binding Effect: This Agreement inures to the benefit of and is binding
upon the Parties, their respective successors in interest and their assigns by
way of, and a Party may transfer this Agreement as part of such Party’s, merger,
sale, acquisition, transfer of substantially all of such Party’s assets, stock
or business, including the Websites in the case of Publisher.

 

10.4. Choice of Law: This Agreement is governed by the laws of the State of
California.

 

10.5. Entire Agreement: This is the entire agreement of the Parties relating to
this subject and it supersedes all other commitments, negotiations and
understandings. Additionally, this Agreement specifically supersedes any
language found in the Representation Assignment agreement executed herewith,
wherein the non-exclusive nature of the relationship between the parties as
defined in this Agreement is modified or otherwise defined.

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

 

 

 

 

Salon Media Group, Inc.

 

 

By ________/s/ Jordan Hoffner_____________________________

 

 

 

 

 

 

Proper Media, LLC

 

 

 

 

By ___________/s/ Chris Richmond__________________________

 

General Advertising Services Agreement – Confidential

 

 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

Inventory Representation Assignment

 

Attention: Advertising Exchange, Supply Side Partner, Ad Network, DSP, Agency
Trading Desk, etc.

 

 

This Agreement is made effective as of Effective Date by and between Salon Media
Group, Inc. (“Publisher”) and Proper Media, LLC (“Agent”).

 

Whereas Publisher is the owner and operator of the websites listed in Appendix A
(the “Websites”) and wishes to retain Agent to provide advertising sales and
trafficking services.

 

In accordance with the General Advertising Services Agreement between Agent and
Publisher, Publisher hereby appoints Agent as a representative with respect to
the placement of Programmatic Advertisements on the Publisher's Websites,
including without limitation, banner and video advertisements, “native,” and
in-content advertising, the solicitation of advertising purchases directly from
advertising Exchanges for placement of Programmatic Advertisements on the
Websites, and the reporting of the results therefrom to Advertisers and the
Publisher.

 

 

 

Salon Media Group, Inc.

 

 

By _____________________________________

 

 

 

 

 

Proper Media, LLC

 

 

 

By _____________________________________

 

General Advertising Services Agreement – Confidential

 

 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

 

APPENDIX A

 

 

 

Website Domains

Salon.com

Salon.com/food

Salon.com/tv

                                                               

 

General Advertising Services Agreement – Confidential

 